Citation Nr: 0531275	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a scar on the left 
leg.

2.  Entitlement to service connection for a right hip 
disability as secondary to service-connected right knee 
disability.

3.  Entitlement to an increased rating for the residuals of a 
right knee injury with traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to December 
1993, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.  His appeal comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
December 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, 
among other things, denied the benefits sought on appeal.  
Over the course of the veteran's appeal, he moved to Texas 
and his claims folder is now serviced by the RO in Waco, 
Texas.  

In November 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the Waco RO.  A transcript of 
this hearing is of record.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was enacted.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

With respect to the issue of entitlement to an increased 
rating for the residuals of a right knee injury with 
traumatic arthritis, the Board notes that there is nothing in 
the record that satisfies the notification requirements of 
the VCAA and the implementing regulations.  Because the Board 
does not have the authority to cure that defect, this matter 
must be remanded to the RO so that notice may be given and 
any development performed that may be apparent after the 
veteran responds to the notice.

In addition, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his remaining claims.

The Board notes that the RO has obtained some of the 
veteran's service medical records.  The veteran testified 
before the Board, however, that, when serving in Southwest 
Asia, he spent approximately three days in the hospital for a 
left leg puncture wound that required surgery.  Service 
medical records do not include any records from Southwest 
Asia or a discharge examination report.  Upon remand, the RO 
should make a specific request to obtain these records in an 
effort to assist the veteran in substantiating his claim.

Additionally, in support of his claim for service connection 
for a right hip disability, the veteran submitted an 
authorization to obtain treatment records from his private 
chiropractor in Ohio dated from 1999 to 2003.  These records 
should be obtained on remand.  Thereafter, the RO should 
schedule the veteran for a VA examination in order to obtain 
a medical opinion as to the etiology of any current hip 
disability.  See 38 C.F.R. § 3.159(c)(4).  (Parenthetically, 
the Board notes that the veteran did not appear for a VA 
examination scheduled in April 2003 and did not provide VA 
with a reason for his failure to report.  He is specifically 
advised that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, the veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655.)

Therefore, this matter, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action: 

1.  With respect to the issue of 
entitlement to an increased rating for 
the residuals of a right knee injury with 
traumatic arthritis, the RO or the AMC 
should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), to include 
notification that he should submit any 
pertinent evidence in his possession.

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran, to 
include all pertinent treatment records 
from the veteran's private chiropractor 
in Portsmouth, Ohio.  If the RO or the 
AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence. 

3.  The RO or the AMC should also arrange 
for an exhaustive search for all service 
medical records during the veteran's 
service.  Specifically, an attempt to 
obtain hospitalization records of 
treatment in Southwest Asia for a left 
leg puncture wound and the veteran's 
December 1993 discharge examination 
report.  The efforts to obtain such 
records should be documented.  

4.  Thereafter, the RO or AMC should 
schedule the veteran for an orthopedic 
examination to determine the nature and 
severity of his right knee disability and 
the etiology of his right hip disability.  
The examiner should review all pertinent 
medical evidence, perform any and all 
required clinical testing, and render all 
appropriate diagnoses. 

The examiner should be requested to (1) 
state the severity and functional 
limitation caused by the veteran's right 
knee disability, and (2) state whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any diagnosed right hip disability 
is proximately due to or the result of 
the right knee disability.  All opinions 
expressed must be supported by complete 
rationale.

5.  If service records are located 
showing that the veteran's left leg was 
punctured, schedule the veteran for the 
appropriate examination to determine if a 
left leg scar is at least as likely as 
not to be a result of the described 
inservice injury.  All opinions expressed 
must be supported by complete rationale.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


